 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VERA KOVALENKO,                                   No. 2:18-CV-1038-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial
19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). A
20   review of the docket reflects that defendant has notified the court regarding consent to proceed
21   before a Magistrate Judge. Plaintiff, however, has not notified the court regarding consent.
22   Pursuant to the court’s scheduling order, the time to do so has now expired.
23                  Plaintiff shall show cause in writing, within 30 days of the date of this order, why
24   this action should not be dismissed for failure to inform the court regarding consent to Magistrate
25   Judge jurisdiction, as required by the court’s scheduling order. Submission of a completed
26   consent election form shall constitute a sufficient response. The Clerk of the Court is directed to
27   serve on plaintiff a copy of the court’s form entitled “Consent to Assignment or Request for
28   ///
                                                       1
 1   Reassignment.” Plaintiff is warned that failure to respond to this order may result in the

 2   dismissal of the action for the reasons discussed above, as well as for failure to prosecute and

 3   comply with court rules and orders. See Local Rule 110.

 4                  IT IS SO ORDERED.

 5

 6   Dated: May 7, 2019
                                                           ____________________________________
 7                                                         DENNIS M. COTA
 8                                                         UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
